In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00046-CV


                  IN THE INTEREST OF M.H. AND Z.H., CHILDREN

                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
              Trial Court No. 2012-502,824, Honorable Kara Darnell, Presiding

                                   February 12, 2015

                           ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant appeals from the termination of her parental rights to M.H. and Z.H.

Judgment was signed on January 13, 2015. Notice was filed on February 4, 2015. The

clerk=s record has not been filed. An extension motion was filed by the reporter on

February 10, 2015, representing that appellant has not paid or made arrangements to

pay for the reporter’s record. Furthermore counsel was permitted to withdraw from

representation by the trial court on February 4, 2015. Counsel failed to provide this

court with a current address for appellant.
       Accordingly, we abate this appeal and remand the cause to the 72nd Judicial

District for Lubbock County, Texas (trial court) for further proceedings. Upon remand,

the trial court shall immediately cause notice of a hearing to be given and, thereafter,

conduct a hearing to determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent; and, if so,

       3.     whether appellant is entitled to a free appellate record and
              appointed counsel due to her indigency.

       The trial court shall cause the hearing to be transcribed.        So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issues, 2)

cause to be developed a supplemental clerk=s record containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter,

and 3) cause to be developed a reporter=s record transcribing the evidence and

arguments presented at the aforementioned hearing, if any. If it is determined that

appellant is indigent and is entitled to appointed counsel, the trial court may appoint her

counsel; the name, address, and phone number of any new counsel appointed shall be

included in the aforementioned findings. Additionally, the district court shall then file the

supplemental records and reporter=s records transcribing the hearing with the clerk of

this court on or before March 10, 2015. Should further time be needed by the trial court

to perform these tasks, then same must be requested before March 10, 2015.

       It is so ordered.

                                                           Per Curiam